Exhibit 10.129



Amended Schedule of Mortgages and Deeds of Trust Which are Substantially in the
Form of
Heller Mortgage/Deed of Trust Attached as Exhibit 10.2
to the Registrant's Form 10-Q for the Period Ending 9/30/00

 

RESIDENCE

LOCATION

DATE OF MORTGAGE

1. Alterra Clare Bridge of Corona

2005 Kellogg Avenue
Corona, CA 92879-3111
San Bernadino County

August 28, 2000

         

2. Alterra Clare Bridge of Leawood

12724 State Line Road
Leawood, KS 66221
Johnson County

August 28, 2000

         

3. Alterra Clare Bridge Cottage of Topeka

5800 SW Drury Lane
Topeka, KS 66604-2262
Shawnee County

August 28, 2000

         

4. Alterra Clare Bridge of West Melbourne

7119 Greensboro Drive
West Melbourne, FL 32904
Brevard County

August 28, 2000

         

5. Alterra Clare Bridge of Kenosha

10108 74th Street
Kenosha, WI
Kenosha County


August 28, 2000

         

6. Alterra Clare Bridge Cottage of Winter Haven

6120 Cypress Gardens Blvd
Winter Haven, FL 33884-3180
Polk County

August 28, 2000

         

7. Alterra Sterling House of Winter Haven

6110 Cypress Gardens Blvd
Winter Haven, FL 33884-3180
Polk County


August 28, 2000

         

8. Alterra Clare Bridge of Fort Wayne-Dupont

1716 East Dupont Road
Fort Wayne, IN
Allen County



August 28, 2000

9. Alterra Clare Bridge of Irving Valley Ranch

8855 Valley Ranch Parkway
Irving, TX 75063
Dallas County

August 28, 2000